DETAILED ACTION
This is a first Non-Final Office Action filed 11/08/19.  The request for foreign priority to a corresponding French application filed 06/19/17 has been received and is proper.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” has been used to designate both springs [see Fig. 9] and lining-carrier shafts [see page 10, lines 1-3].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “elastic portion (52).”  See claim 1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4, 12-15 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected because claim 1 recites that the lugs are connected with “a said connecting member.”  See claim 1, lines 19-20.  Reciting “a said” makes it unclear if this is a new component or a previously defined component.  Does Applicant intend to refer to --one of said at least one connecting member--?
Claims 4 and 17-18 are rejected because it redefines “an edge surface” when this was previously defined in claim 1.  See claim 4, line 3.  This double inclusion is improper and confusing. 
Claim 12 is rejected because it recites “preferably symmetrically,” which creates ambiguity over the intended scope and whether this in fact a required limitation or not.  See MPEP 2173.05(d). 
Claims 13-15 are rejected because claim 13 recites “a said parking brake,” “a said lining mounting” and “a said actuator,” all of which make it unclear if this is defining a new component (by using “a”) or referring to a previously recited component (by using “said”).  Applicant should choose between the words “a” and “said.” 
Claim 15 is rejected because it refers to “cylinder (21)” but preceding claims refer to “said lining mounting (21)” [see, e.g., claim 13], making it unclear which component numeral “21” refers to.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Kobayashi
Claim(s) 1-10 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (U.S. Patent No. 5,249,647).  Kobayashi is directed to disk brake with a return spring.  See Abstract. 
Claim 1: Kobayashi discloses a rail vehicle braking system [Fig. 13] for a rail vehicle [see col. 1, line 7; MPEP 2111.02 (II)] having brake members with linings (106) and at least one disk (4), comprising at least one set of said linings, each lining having at least one positioning member (112) configured to enable the mechanical connection of each said lining in a predetermined position on said system relative to said disk and a main bearing face (115, 116) configured to come into contact with said disk to clamp the disk under the direct or indirect action of an actuator [see col. 4, line 3 (“cylinder”)] of said system, and further comprising at least one return member (50) configured to separate said linings from said disk to unclamp the disk when said linings are released from the direct or indirect action of said actuator; wherein each lining has an edge surface (117) and at least one connecting member (119) provided on said edge surface, said at least one return member has two end lugs (129) which are opposite, connected to each other by an elastic portion (131, 132), and configured for each to be mechanically connected with a said connecting member (119) of said respective linings, and said system is configured such that said connecting members and said end lugs are located at a distance from said at least one positioning member [see Fig. 13 (119, 129 spaced from 112)].  See Figs. 7-21.
Claim 2: Kobayashi discloses that said connecting member extends, in cross-section, at the location of a bearing zone (115) defined by said main bearing face of said respective lining.  See Fig. 13.
Claim 3:  Kobayashi discloses that each said positioning member is provided outside said bearing zone of said respective lining.  See Fig. 13. 
Claim 4:  Kobayashi discloses that each said lining has several sides (4 circumferential sides of 106) defining an edge surface (117) of said lining and said at least one respective connecting member is provided substantially at the center of one of said sides [see Fig. 12].  See Figs. 12, 13. 
Claim 5: Kobayashi discloses that at least one said connecting member is formed by an aperture (119) provided in said edge surface or by a bridging member projecting from said edge surface.  See Fig. 13. 
Claim 6: Kobayashi discloses that each said lining comprises a base (114) and a layer of a friction material (116) added onto said base, and at least one said connecting member is provided in the base or in the layer of friction material.  See Fig. 13. 
Claim 7: Kobayashi discloses that said elastic portion of said at least one return member comprises two branches (131) each connected to a respective end lug (129) and further comprises a joining section (132) connecting the two said branches, said system being configured such that said branches extend from said end lugs at a distance from said linings and said joining section is provided to be at a remote opposite location from the disk.  See Figs. 12, 13. 
Claim 8: Kobayashi discloses that said at least one return member is formed by a torsion spring (118) or by a blade spring.  See Fig. 12. 
Claim 9: Kobayashi discloses that said end lugs of said at least one return member are formed by folded ends (129) of said elastic portion or by added-on parts.  See Fig. 12. 
Claim 10: Kobayashi discloses that said end lugs of said at least one return member are mechanically connected with said respective connecting members by insertion by force, or by welding, or by riveting or by bonding.  See Figs. 12, 13; col. 7, lines 42-49. 
Claim 13: Kobayashi discloses a parking brake having a body [Fig. 3] provided with a cylinder having a cavity, with a said lining mounting (11) mechanically connected to said cylinder and configured to bear said linings and receive said disk, at least partly, and with a said actuator comprising a braking piston [see col. 4, line 3] at least partly housed in said cavity, movable relative to said body and configured to act on at least one said lining through said lining mounting.  See Fig. 3; col. 4, lines 1-13. 
Claim 14: Kobayashi discloses that said lining mounting comprises two jaws (12, 13) separated by a space provided to receive at least partly said disk, as well as at least one lining- carrier shaft (12a) configured to cooperate with said positioning members of said linings and lock these latter in said predetermined position, said at least one lining-carrier shaft (51) being located at a distance from said disk when the latter is received in said space between said jaws.  See Figs. 3, 13. 
Claim 15: Kobayashi discloses that a first of the two said jaws is mounted on said cylinder while a second of the two said jaws is mounted on said first jaw via at least one column which extends from said first jaw, and said braking piston acts directly on said lining mounted on said first jaw and indirectly, by movement of said body via said at least one column and via said second jaw, on another said lining mounted on that second jaw.  See Fig. 3 (rods connecting 12 to 13). 
Claim 16: see claim 3 above.
Claims 17 and 18: see claim 4 above.
Claims 19 and 20: see claim 5 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kobayashi
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi.
Claim 11: Kobayashi is relied upon as in claim 1 but does not discuss specific materials used for the spring nor its specific force values.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use metal or plastic because springs typically are made of these materials, which are both inexpensive and readily available.  It further would be obvious to provide a force of 30-100 N because this is merely a design choice based on the desired clamping effect and braking operation of the device. 
Kobayashi in view of Hikari
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hikari (U.S. Patent No. 6,598,715).  Hikari is directed to a clamp device.  See Abstract. 
Claim 12: Kobayashi is relied upon as in claim 1 but does not discuss the use of two springs, one on each side of the brake pads.  Hikari discloses the use of two return members (21a, 22a) and four said connecting members (two holes 7 on each side of both plates U), which are disposed on opposite sides of the two said linings, preferably symmetrically.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use two springs because this symmetry provides even distribution of forces to the linings and more accurate movement along its axis.  This feature is also well-known and commonly employed in the art.  See, e.g., U.S. Patent No. 4,491,204.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        April 12, 2021